Cas 4:18-cV-40202-TSH Document7-1 Filed12/14/18 Pagelon

uNlTED sTATEs GovERNMENT
NAT|ONAL LABOR RELAT|ONS BOARD

OFF|CE OF THE GENERAL COUNSEL
Washington, DC 20570

 

November 3, 2017

RAYMOND R MASON, SR.
5 MONTICELLO DR W
WORCESTER, MA 01603-1663

Re: Central Mass Transit
Management/Worcester Regional Transit
Authority
Case 01-CA-203563

Ol-CA-2036l7

Amalgamated Transit Union Local 22
Case 01 -CB-203643

Dear Mr. Mason:

Your appeal from the Regional Director's refusal to issue complaint has been carefully
considered The appeal is denied substantially for the reasons in the Regional Director’s letter of
September 19, 2017.

To the extent that your appeal claims that the Employer discriminated against you on the
basis of age, our agency enforces only the National Labor Relations Act which does not cover
age discrimination As such, we make no determination on your claim of age discrimination If
you wish to pursue your age discrimination claim further, the U.S. Equal Employment
Opportunity Commission (“EEOC”) is a federal agency responsible for enforcing federal laws
that make it illegal to discriminate against ajob applicant or an employee because of the person's
age.

In your appeal, you also claim that the agreement between the Employer and Union
Which does not allow employees to grieve discipline imposed for using personal electronic
devices while driving prevents employees from engaging in concerted activity. To the contrary,
employers may lawfully limit employees’ discussions to non-work time. Moreover, the
investigation disclosed that the Employer’s policy was intended to require safe driving practices
and applied to all employees As to allegations that you were treated differently than two co-
workers, there is insufficient evidence to substantiate your claims.

With respect to your allegations against the Union, a union is afforded a wide range of
discretion in the performance of its representation functions, including decisions not to process
grievances, provided that its conduct is not motivated by arbitrary, discriminatory, or irrelevant

Case 4:18-cV-40202-TSH Document 7-1 Filed 12/14/18 Page 2 of 2

Central Mass Transit
Management/Worcester Regional Transit
Authority

Cases 0l-CA-203563, et al.

considerations Vaca v. Sipes, 386 U.S. l7l (1967). In the instant matter, there is insufficient
evidence in the underlying investigation and in the appeal to demonstrate that the Union’s refusal
to grieve discipline imposed for using personal devices while driving was based on unlawful
reasons under the National Labor Relations Act. The evidence supports that the Union exercised
reasonable discretion in the performance of its representation functions. Accordingly, further

proceedings are unwarranted

By:

cc: JOHN J. WALSH, JR.
REGIONAL DIRECTOR
NATIONAL LABOR RELATIONS
BOARD
10 CAUSEWAY ST FL 6
BOSTON, MA 02222-1001

KIMBERLY A. ROZAK, ESQ.
MIRICK O'CONNELL

1100 FRONT ST

WORCESTER, MA 01608-1425

NICOLE HORBERG DECTER, ESQ.
SEGAL ROITMAN, LLP

lll DEVONSHIRE ST STH FL
BOSTON, MA 02109-5407

kf

Sincerely,

Jennifer A. Abruzzo
Acting General Counsel

rla a M»(M

Mark E. Arbesfeld, Acting Director
Offlce of Appeals

 

KENNETH K KEPHART

BUSINESS AGENT

AMALGAMATED TRANSIT UNION
LOCAL 22

51 UNION ST

WORCESTER, MA 01608

JAMES PARKER

GENERAL MANAGER

CENTRAL MASS TRANSIT
MANAGEMENT/WORCESTER REGIONAL
TRANSIT AUTHORITY

42 QUINGSAMOND AVE

WORCESTER, MA 01610

